DETAILED ACTION
This Office action is in response to the Application filed on December 23, 2020, which is a continuation of U.S. Application No. 15/691916, now U.S. Pat. No. 10,902,292, filed on August 31, 2017 which claims priority to Korean Patent Application No. 10-2016-0171650, filed on December 15, 2016. An action on the merits follows. Claims 1-19 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Duplicate Claims
Applicant is advised that should claim 16 be found allowable, claims 18 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “obtaining a feature vector generated… the feature vector being generated based on data processed by the neural network” in lines 2-3. However, the claimed “data” term recited in line 3 of the claim is not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “data” corresponds to image data, voice data, or any other type of data different from image data and voice data, which renders the claim indefinite, as indicated below.   
For example, Par. [0106-107] of the specification indicates “an electronic apparatus 1000 includes a sensor 1010, a memory 1020, a processor 1030, and a display 1040. The sensor 1010, the memory 1020, and the processor 1030 communicates to one another through a bus 1040… The sensor 1010 includes, for example, an image sensor and a microphone, to sense image data and voice data… The sensor 1010 may detect an image through a method, for example, a method of converting an optical image to an electrical signal”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “obtaining a feature vector generated… the feature vector being generated based on data processed by the neural network” in lines 2-3 of the claim as “obtaining a feature vector generated… the feature vector being generated based on data processed by the neural network, wherein the data includes image data”.  
Claim 1 further recites the limitation “determining distances between the feature vector and a plurality of clusters of feature vectors generated based on other data previously processed by the neural network” in lines 4-5. However, the claimed “other data” term is not defined in any of the claims, which renders the claim indefinite. 
Claim 1 further recites the limitation “determining a reliability of a result for the data based on at least one of the distances” in line 6. However, the examiner cannot clearly ascertain if the claimed “the data” corresponds to claimed “data” recited in line 3 of the claim, corresponds to the claimed “other data” recited in line 5 of the claim, or “data” different from the claimed “data” recited in line 3 and the claimed “other data” recited in line 5, which further renders the claim indefinite. 
Claim 1 further recites the limitation “performing a subsequent operation using the result” in line 8. However, the claimed “subsequent operation” recited in line 8 of the claim is not defined in any of the claims, which further renders the claim indefinite.
Claim 1 further recites the limitation “performing the subsequent operation using an output value of a sensor, in response to the reliability of the result not exceeding the threshold value” in lines 10-11. However, the claimed “output value of a sensor” recited in lines 10-11 of the claim is not defined in any of the claims, which further renders the claim indefinite.
Claims 2-7 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 2 recites the limitation “the hidden layer is determined based on a purpose of the neural network” in lines 1-2. However, the claimed “a purpose of the neural network” recited in lines 1-2 of the claim is not defined in any of the claims, which further renders the claim indefinite.
For example, Par. [0057] of the specification indicates “hidden layer 221 may be differently determined based on a purpose of the neural network, for example, classification, detection, and segmentation, or other purposes”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “a purpose of the neural network” recited in lines 1-2 of the claim as “a purpose of the neural network, wherein the purpose includes classification, detection, and segmentation purposes”. 
Claim 3 recites the limitation “determining the reliability of the result to be higher than a reliability of a result of other data” in lines 2-3. However, the claimed “other data” term is not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “other data” recited in line 2 of claim 3 corresponds to claimed “data” recited in line 3 of claim 1, corresponds to the claimed “other data” recited in line 5 of claim 1, or corresponds to “data” different from the claimed “data” recited in line 3 and the claimed “other data” recited in line 5 of claim 1, which renders the claim indefinite. 
Claim 3 further recites the limitation “distance between another feature vector and one of the clusters” in lines 4-5 of the claim. However, the examiner cannot clearly ascertain if the claimed “another feature vector” in lines 4-5 of the claim corresponds the claimed “feature vector” recited in line 2 of claim 1, “a plurality of clusters of feature vectors” recited in line 4-5 of claim 1, or “another feature vector” different from the claimed “feature vector” recited in line 2 of claim 1, “a plurality of clusters of feature vectors” recited in line 4-5 of claim 1, which further renders the claim indefinite. 
Claim 3 further recites the limitation “the other feature vector” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 
Claim 6 further recites the limitation “statistical values of feature vectors included in the clusters” in lines 5-6 of the claim. However, the examiner cannot clearly ascertain if the claimed “feature vectors” in line 5 of the claim corresponds the claimed “a plurality of clusters of feature vectors” recited in line 4-5 of claim 1, or another “feature vectors” different from the claimed “a plurality of clusters of feature vectors” recited in line 4-5 of claim 1, which further renders the claim indefinite.  
Claim 8 recites the limitation “obtaining a feature vector generated… the feature vector being generated based on training data processed by the neural network” in lines 2-3. However, the claimed “training data” term recited in line 3 of the claim is not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “training data” corresponds to image data, voice data, or any other type of data different from image data and voice data, which renders the claim indefinite, as indicated below.   
For example, Par. [0106-107] of the specification indicates “an electronic apparatus 1000 includes a sensor 1010, a memory 1020, a processor 1030, and a display 1040. The sensor 1010, the memory 1020, and the processor 1030 communicates to one another through a bus 1040… The sensor 1010 includes, for example, an image sensor and a microphone, to sense image data and voice data… The sensor 1010 may detect an image through a method, for example, a method of converting an optical image to an electrical signal”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “obtaining a feature vector generated… the feature vector being generated based on training data processed by the neural network” in lines 2-3 of the claim as “obtaining a feature vector generated… the feature vector being generated based on training data processed by the neural network, wherein the training data includes image data”.  
Claim 8 further recites the limitation “determining distances between the feature vector and a plurality of clusters of feature vectors generated based on a plurality of training data” in lines 4-5 of the claim. However, the examiner cannot clearly ascertain if the claimed “a plurality of training data” in lines 4-5 of the claim corresponds the claimed “training data” previously recited in line 2-3 of claim 8, or another plurality of “training data” different from the claimed “training data” previously recited in line 2-3 of claim 8, which further renders the claim indefinite.  
Claims 9-15 are rejected by virtue of being dependent upon rejected base claim 8.
Claim 10 recites the limitation “setting a weight of a loss of the training data in the identified cluster to be higher than a weight of a loss of other training data” in lines 3-4. However, the claimed “weight”, “loss”, and “other training data” terms are not defined in any of the claims, which renders the claim indefinite. 
Claim 16 recites the limitation “obtain a feature vector generated… the feature vector being generated based on data processed by the neural network” in lines 3-4. However, the claimed “data” term recited in line 4 of the claim is not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “data” corresponds to image data, voice data, or any other type of data different from image data and voice data, which renders the claim indefinite, as indicated below.   
For example, Par. [0106-107] of the specification indicates “an electronic apparatus 1000 includes a sensor 1010, a memory 1020, a processor 1030, and a display 1040. The sensor 1010, the memory 1020, and the processor 1030 communicates to one another through a bus 1040… The sensor 1010 includes, for example, an image sensor and a microphone, to sense image data and voice data… The sensor 1010 may detect an image through a method, for example, a method of converting an optical image to an electrical signal”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “obtain a feature vector generated… the feature vector being generated based on data processed by the neural network” in lines 3-4 of the claim as “obtain a feature vector generated… the feature vector being generated based on data processed by the neural network, wherein the data includes image data”.  
Claim 16 further recites the limitation “determine distances between the feature vector and a plurality of clusters of feature vectors generated based on other data previously processed by the neural network” in lines 5-6. However, the claimed “other data” term is not defined in any of the claims, which renders the claim indefinite. 
Claim 16 further recites the limitation “determine a reliability of a result for the data based on at least one of the distances” in lines 7-8. However, the examiner cannot clearly ascertain if the claimed “the data” corresponds to claimed “data” recited in line 4 of the claim, corresponds to the claimed “other data” recited in line 6 of the claim, or “data” different from the claimed “data” recited in line 4 and the claimed “other data” recited in line 6, which further renders the claim indefinite. 
Claim 16 further recites the limitation “perform a subsequent operation using the result” in line 9. However, the claimed “subsequent operation” recited in line 9 of the claim is not defined in any of the claims, which further renders the claim indefinite.
Claim 16 further recites the limitation “perform the subsequent operation using an output value of a sensor, in response to the reliability of the result not exceeding the threshold value” in lines 11-12. However, the claimed “output value of a sensor” recited in lines 11-12 of the claim is not defined in any of the claims, which further renders the claim indefinite.
Claims 18-19 are rejected by virtue of being dependent upon rejected base claim 16.
Claim 17 recites the limitation “the hidden layer is determined based on a purpose of the neural network” in lines 1-2. However, the claimed “a purpose of the neural network” recited in lines 1-2 of the claim is not defined in any of the claims, which further renders the claim indefinite.
For example, Par. [0057] of the specification indicates “hidden layer 221 may be differently determined based on a purpose of the neural network, for example, classification, detection, and segmentation, or other purposes”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “a purpose of the neural network” recited in lines 1-2 of the claim as “a purpose of the neural network, wherein the purpose includes classification, detection, and segmentation purposes”. 

Conclusion
The prior art made of record cited in PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. In particular, US 2005/0100209 A1, Applicant cited prior art furnished via IDS and originally cited by the examiner during examination of parent application in PTO-892 of11/29/2018.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668